The Attorney              General of Texas
                                             May     10,   1979
MARK WHITE
Attorney General


                   Honorable Neal T. “Buddy” Jones              Opinion No. ~~-21
                   66th Judicial District Attorney
                   P. 0. Box 400                                Re: Legality       of    a   county
                   Hillsboro, Texas 76645                       commissioner receiving stipend for
                                                                expenses while serving as volunteer
                                                                coach for a junior college.

                   Dear Mr. Jones:

                          You request our opinion about the legality of a county commissioner in
                   Hill County receiving an expense reimbursement       from Hill Junior College
                   District.   Commissioner Kenneth Davis volunteered his services as girl’s
                   basketball coach to HiIl Junior College, asking only that his traveling
                   expenses be reimbursed. He estimated he would be making an average of 39
                   trips monthly between his home and the college, a distance of 22 miles, at a
                   cost at 16C per mile. He submitted the estimated budget “for expense
                   reimbursement only.” The Board of Regents officially noted the offer, noted
                   that Mr. Davis had agreed to “no salary, stipend, or other emolument, other
                   than reimbursement for direct expenses,” and resolved to

                              accept the services of Mr. Kenneth Davis as coach of
                              the women’s basketball programs, and [to] reimburse
                              him, on a monthly basis, a sum of $135 for direct
                              travel expenses, effective September 1, 1978.

                          As indicated in Attorney General Opinion H-992 (1977), a person may
                   receive a lump-sum expense reimbursement       from a governmental     body;
                   however, the sum set must be premised on fact and reasonable calculation.
                   See, e.g., Attorney General Opinion V-1525 (1952). Certainly, if there is
                   reimbursement for each mile actually driven, there is no question that the
                   reimbursement is for expenses only. If a lump-sum is utilized, there will be
                   a factual question as to whether the sum has a basis ln fact and reasonable
                   calculation.

                           If the agreement is actually for reimbursement of expenses there is no
                   violation either of article 2, section 1 or article 16, section 40 of the Texas
                   Constitution.     Corn are Texas Turnpike Authority v. Shepperd, 279 S.W.2d
302, 308 (Tex.*           reimbursement    per V.T.C.S. art. 6674~ of actual




                                                      p.   65
Honorable Neal T. “Buddy” Jones    -   Page Two         (MW-21)



expenses incurred by director of agency does not constitute office one of emolument) with
Willis v. Potts, 377 S.W.2d 622 (Tex. 1964) (office commanding fixed amount of $lO-
week is a lucrative office).

                                       SUMMARY

           A county commissioner may serve as a volunteer basketball coach
           for a public junior college district so long as he is reimbursed for
           expenses only.




                                            MARK        WHITE
                                            Attorney    General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by C. Robert Heath
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
David B. Brooks
Walter Davis
Scott Garrison
Rick Gilpin
William G Reid
Bruce Youngblood




                                              p.   66